Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-22-2007

In Re: Louis Tyler
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3274




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Louis Tyler " (2007). 2007 Decisions. Paper 551.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/551


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-329                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 07-3274
                                   ________________

                                IN RE: LOUIS C. TYLER,

                                                Petitioner

                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                           (Related to Civ. No. 07-cv-02077)
                     _____________________________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                    August 2, 2007

        BEFORE: SLOVITER, CHAGARES AND COWEN, CIRCUIT JUDGES.

                                 (Filed: August 22, 2007)

                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

              Louis C. Tyler, a state inmate, petitions for a writ of mandamus pursuant to

28 U.S.C. § 1651 requiring the District Judge to act on a June 3, 2007, motion for

reconsideration in relation to a petition for a writ of habeas corpus sought on May 14,

2007.
              Mandamus is a drastic remedy granted only in extraordinary cases. See In

re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). The petitioner must

establish that she has “no other adequate means” to obtain relief and that she has a “clear

and indisputable” right to issuance of the writ, and the reviewing court must determine

that the writ is appropriate under the circumstances. Id. at 378-79. District courts are

generally given discretion over management of their dockets. See In re Fine Paper

Antitrust Litig., 685 F.2d 810, 817-18 (3d Cir. 1982). Only when undue delay is

tantamount to a failure to exercise jurisdiction does it provide grounds for issuance of a

writ of mandamus. See Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

              Here, Tyler filed the instant mandamus petition in this court on July 30,

2007, just 45 days after he had filed the motion for reconsideration on which he wishes

the District Court to rule. Such routine delay falls well short of what might support

issuance of a writ of mandamus by this Court. See id. (more than 130 days without ruling

on a Magistrate Judge’s Report and Recommendation regarding a petition for writ of

habeas corpus not grounds for issuing writ of mandamus).

              For the foregoing reasons, the petition for a writ of mandamus is denied.




                                             2